Citation Nr: 1021843	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  07-07 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.	 Entitlement to service 
connection for a mid-back disability.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for a left knee 
disability.

5.  Entitlement to service connection for a right knee 
disability.

6.  Entitlement to service connection for a heart disability.

7.  Entitlement to service connection for bilateral hearing 
loss.

8.  Entitlement to service connection for a right little 
finger disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to July 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2006 rating decision of the 
Albuquerque, New Mexico regional office (RO) of the 
Department of Veterans Affairs (VA).   The rating decision 
denied the Veteran's claims.

The record reflects that two (2) hearings were scheduled at 
the Veteran's request.  He submitted an April 2007 letter 
requesting that his first scheduled hearing date be 
rescheduled.  Upon rescheduling, he submitted a May 2007 
letter withdrawing his hearing request and asking that his 
claim be forwarded to the Board for adjudication.  As the 
Veteran has submitted a written statement withdrawing his 
hearing request, the request is considered withdrawn and the 
Board will proceed with adjudication.  38 C.F.R. § 20.704(e) 
(2009).

The issue of entitlement to service connection for a right 
little finger disability is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran has not presented any findings of a mid-back 
disability and did not manifest any complaints of a mid-back 
disability during active service or for many years 
thereafter.   

2.  The Veteran currently is not shown to have a mid-back 
disability that is due to any event or incident of his 
service.  

3.  The Veteran is not shown to have manifested symptoms of a 
low back disability during active service or for many years 
thereafter.   

4.  The Veteran's current low back disability is not shown to 
have been due to any event or incident of his service.

5.  The Veteran has not presented any findings of a neck 
disability and did not manifest any complaints of a neck 
disability during active service or for many years 
thereafter.   

6.  The Veteran currently is not shown to have a neck 
disability that is due to any event or incident of his 
service.  

7.  The Veteran has not presented any findings of a left knee 
disability and did not manifest any complaints of a left knee 
disability during active service or for many years 
thereafter.   

8.  The Veteran currently is not shown to have a left knee 
disability that is due to any event or incident of his 
service.  

9.  The Veteran has not presented any findings of a right 
knee disability and did not manifest any complaints of a 
right knee disability during active service or for many years 
thereafter.   

10.  The Veteran currently is not shown to have a right knee 
disability that is due to any event or incident of his 
service.  

11.  The Veteran experienced chest pain in service.

12.  The Veteran has a current diagnosis of hypertension, but 
does not have any currently diagnosed heart disability.

13.  The Veteran has not presented any findings of bilateral 
hearing loss and did not manifest any complaints thereof 
during active service or for many years thereafter.   

14.  The Veteran currently is not shown to have bilateral 
hearing loss that is due to any event or incident of his 
service.  


CONCLUSIONS OF LAW

1.  The Veteran does not have a mid-back disability that was 
incurred in or aggravated by active duty service.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5103(a), 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2009).  

2.  A low back disability was not incurred in, or aggravated 
by, active service, and may not be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 5103, 5103A, 5107 (West 2002 and Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 
3.310 (2009).

3.  The Veteran does not have a neck disability that was 
incurred in or aggravated by active duty service.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5103(a), 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2009).  

4.  The Veteran does not have a left knee disability that was 
incurred in or aggravated by active duty service.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5103(a), 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2009).  

5.  The Veteran does not have a right knee disability that 
was incurred in or aggravated by active duty service.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5103(a), 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2009).  

6.  The Veteran does not have a heart disability that was 
incurred in or aggravated by active duty service.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5103(a), 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2009).  

7.  The criteria for the establishment of service connection 
for hearing loss are not met nor may a sensorineural hearing 
loss be presumed to have been incurred in service. 38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103A, 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

As provided by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has duties to notify and assist claimants in 
substantiating their claims for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issues herein decided.  

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
RO sent the Veteran letters in August 2005 and January 2006, 
prior to the April 2006 rating decision, which informed him 
of the requirements needed to establish entitlement to 
service connection as well as what evidence and information 
he was responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain.  The Veteran was 
informed in a separate, March 2006, letter as to how VA sets 
disability ratings and effective dates when a claim is 
granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim and the VCAA also requires 
VA to provide a medical examination when such an examination 
is necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159 (2009).  As an initial matter, 
the Board observes that the Veteran's service treatment 
records do not contain any report of a separation 
examination; however, the Veteran has stated that he did not 
receive an examination at the time of his separation from 
service.  See statement of August 2005.  As such, the Board 
finds that the Veteran's complete service treatment records 
are within the claims file. 

The record further reflects that the RO has gathered all of 
the medical records identified by the Veteran, but he has not 
been afforded a VA examination for his service connection 
claims.  However, in this circumstance, there is no duty on 
the part of VA to provide a medical examination: as in Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the Veteran has 
been advised of the need to submit competent medical evidence 
indicating that he has any of the disorders in question and 
further substantiating evidence suggestive of a linkage 
between his active service and any current disorders.  The 
record does not reflect current diagnoses for any of the 
claimed disabilities other than a low back disability.  

Although the record reflects a diagnosis of a low back 
disability, there is no evidence -other than the Veteran's 
lay opinion as to etiology- suggestive of a linkage between 
service and that disability.  Here, as in Wells, the record 
in its whole, after due notification, advisement, and 
assistance to the Veteran under the VCAA, does not contain 
competent evidence to suggest that any of the claimed 
disabilities are related to his military service.

Given these matters of record, there is no competent evidence 
that "the disability or symptoms may be associated with the 
claimant's active military . . . service."  38 U.S.C.A. § 
5103A(d); cf. Charles v. Principi, 16 Vet. App. 370 (2002) 
(Holding that under 38 U.S.C.A. § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence, [including statements of the claimant]," and 
where, the claimant had been diagnosed to have tinnitus, and 
had proffered competent lay evidence that he had had 
continuous symptoms of the disorder [i.e., ringing in the 
ears] since his discharge.  Because there was evidence of 
record satisfying two of the requirements of the statute, 
i.e., competent evidence of a current disability and evidence 
indicating an association between the appellant's disability 
and his active service, but there was not of record, as 
relied upon in part by the Board in denying his claim, 
competent medical evidence addressing whether there is a 
nexus between his tinnitus and his active service, VA was to 
provide the claimant with a medical "nexus" examination).

In sum, the record reflects that the facts pertinent to this 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim." Conway v. Principi, 
353 F. 3d. 1369 (Fed. Cir. 2004). 

The Board concludes that there is sufficient evidence on file 
on which to make a decision on the issues decided on appeal.  
The Veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2009).  
Accordingly, the Board will adjudicate the claims on their 
merits.

Service Connection

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service. 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  In 
the specific case of sensorineural hearing loss, service 
connection may be granted if the disorder is manifested to a 
compensable degree within one year following separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2009).  Service connection may also 
be granted for disability shown after service, when all of 
the evidence, including that pertinent to service, shows that 
it was incurred in service. 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In general, service connection may be granted for a 
disability diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that disability was incurred in service.  38 C.F.R. § 
3.303(d).  Generally, to prove service connection, the record 
must contain: (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances, lay 
testimony of an in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. § 
3.159(a)(1).  

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence also is credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 
127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder)).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
a veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

Mid-back disability

As the criteria for entitlement to service connection for a 
mid-back disability are not met, based upon evidence that the 
Veteran did not experience back pain during service and does 
not have a current diagnosis of a mid-back disability, the 
claim for service connection must be denied.

The Veteran's service treatment records reflect that he was 
evaluated as normal at time of enlistment in November 1973.  
The records do not reflect that the Veteran ever complained 
of, or was treated for back pain.

Post-service medical records do not reveal any complaints of, 
or treatment for, a mid-back disability (the Board notes 
evidence of a low back disability, which is discussed below).  
However, the Veteran contended in an August 2005 statement 
that, while in service, he experienced severe mid-back pain 
upon running, bending over, and sitting.  He stated that he 
had to self-treat his back pain "due to how [his] unit 
treated marines who went to sick call."  He noted that, had 
he gone to sick call for his severe back pain, he would have 
been treated as a malinger and harassed by both his superiors 
and subordinates.

The Board observes that the Veteran was seen multiple times 
in service for various medical complaints.  Specifically: in 
July 1974 for blisters on his left hand; twice in August 1974 
for a cold and for acne; in February 1976 for a sore throat 
diagnosed as a staph infection; in April 1976 for a runny 
nose and light-headedness; in June 1976 for acne treatment; 
in August 1976 for chest pain diagnosed as costochondritis; 
in February 1977 for an injury to his right little finger; 
and in March 1977 for enlarged breasts.

Given the frequency with which the Veteran was seen for 
health complaints during service, as well as the nature of 
those complaints, the Board finds his statements that he 
experienced severe, physically-limiting, back pain during 
service, but did not seek medical treatment due to risk of 
harassment, inherently incredible.  Although VA cannot ignore 
a Veteran's testimony, personal interest may affect 
credibility of the evidence.  Cartwright v. Derwinski, 2 Vet. 
App. 24, 25 (1991).  It is the responsibility of the Board to 
assess the credibility and weight to be given the evidence.  
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992).  

Further, although the Veteran has contended that he currently 
experiences mid-back pain as the result of his military 
service, and lay evidence may be acceptable evidence of 
symptomatology when within the purview of lay persons 
(Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007)), lay statements as to etiology do not constitute 
competent medical evidence that can be accepted by the Board.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a)(1).  

As there is no competent, credible evidence linking any 
current mid-back disability to the Veteran's active duty 
service, the preponderance of the evidence is against the 
claim and the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A.§ 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990).  The claim of entitlement to 
service connection for a mid-back disability must be denied.

Low back disability

As the criteria for entitlement to service connection for a 
low back disability are not met, based upon evidence that the 
Veteran did not experience back pain during service, the 
claim for service connection must be denied.

The Veteran's service treatment records reflect that he was 
evaluated as normal at time of enlistment in November 1973.  
The records do not reflect that the Veteran ever complained 
of, or was treated for back pain.

Post-service medical records show that the Veteran reported 
to the New Mexico Department of Corrections sick call for low 
back pain in December 1992.  He was diagnosed with bulging 
discs and herniation in his lumbar spine in May 1994 and 
testing in June 1994 revealed herniated discs at L3-L4, L4-
L5, and L5-S1.  The Veteran received surgical treatment, 
including a laminectomy, for this lumbosacral condition in 
July 1994.  The intake note reflects that the Veteran 
reported experiencing back pain "about a year back."  The 
operative report states that he had experienced marked 
discomfort in his back for five (5) to six (6) months.  The 
discharge summary states that he reported a history of back 
pain with radiation for several months, but his "past 
history on the whole was negative."  

Subsequent treatment records from the New Mexico Department 
of Corrections reflect "back pain" in the Veteran's problem 
list and note his history of back surgery.  The records 
indicate that he has received treatment in the form of pain 
medication, analgesic balm, and a back brace.

Although the Veteran's service treatment records are silent 
for any complaints of back pain, he contended in an August 
2005 statement that, while in service, he experienced severe 
low back pain upon running, bending over, and sitting.  He 
stated that he had to self-treat this pain "due to how [his] 
unit treated marines who went to sick call" and noted that, 
had he gone to sick call, he would have been subject to 
harassment.

The Board again observes that the Veteran was seen multiple 
times in service for various medical complaints: in July 1974 
for blisters on his left hand; twice in August 1974 for a 
cold and for acne; in February 1976 for a sore throat 
diagnosed as a staph infection; in April 1976 for a runny 
nose and light-headedness; in June 1976 for acne treatment; 
in August 1976 for chest pain diagnosed as costochondritis; 
in February 1977 for an injury to his right little finger; 
and in March 1977 for enlarged breasts.

Given the frequency with which the Veteran was seen for 
health complaints during service, as well as the nature of 
those complaints, the Board finds his statements that he 
experienced severe, physically-limiting, low back pain during 
service, but did not seek medical treatment due to risk of 
harassment, inherently incredible.  Although VA cannot ignore 
a Veteran's testimony, personal interest may affect 
credibility of the evidence.  Cartwright, 2 Vet. App. at 25.  
It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  Wood, 1 
Vet. App. at 192-93.  

Further, although the Veteran has contended that his current 
low back disability is the result of his military service, 
lay statements as to etiology do not constitute competent 
medical evidence that can be accepted by the Board.  See 
Espiritu, 2 Vet. App. at 494-95.  Competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  

As there is no competent, credible evidence linking the 
Veteran's current low back disability to any incident of the 
Veteran's active duty service, the preponderance of the 
evidence is against the claim and the doctrine of reasonable 
doubt is not for application.  See 38 U.S.C.A.§ 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  The 
claim of entitlement to service connection for a low back 
disability must be denied.

Neck disability

As the criteria for entitlement to service connection for a 
neck disability are not met, based upon evidence that the 
Veteran did not experience neck pain during service and does 
not have a current diagnosis of a neck disability, the claim 
for service connection must be denied.

The Veteran's service treatment records reflect that he was 
evaluated as normal at time of enlistment in November 1973.  
The records do not reflect that the Veteran ever complained 
of, or was treated for, neck pain.

Post-service medical records do not reveal any complaints of, 
or treatment for, a neck disability.  However, the Veteran 
contended in an August 2005 statement that, while in service, 
he experienced severe neck and upper-back pain upon running, 
bending over, and sitting.  He stated that he had to self-
treat this pain "due to how [his] unit treated marines who 
went to sick call" and noted that, had he gone to sick call 
for his severe back pain, he would have been subject to 
harassment by his superiors and subordinates.

The Board again observes that the Veteran was seen multiple 
times in service for various medical complaints.  
Specifically, he was seen: in July 1974 for blisters on his 
left hand; twice in August 1974 for a cold and for acne; in 
February 1976 for a sore throat diagnosed as a staph 
infection; in April 1976 for a runny nose and light-
headedness; in June 1976 for acne treatment; in August 1976 
for chest pain diagnosed as costochondritis; in February 1977 
for an injury to his right little finger; and in March 1977 
for enlarged breasts.

Given the frequency with which the Veteran was seen for 
health complaints during service, as well as the nature of 
those complaints, the Board finds his statements that he 
experienced severe, physically-limiting, neck and upper-back 
pain during service, but did not seek medical treatment due 
to risk of harassment, inherently incredible.  Although VA 
cannot ignore a Veteran's testimony, personal interest may 
affect credibility of the evidence.  Cartwright, 2 Vet. App. 
at 25.  It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  Wood, 1 
Vet. App. at 192-93.  

Further, although the Veteran has contended that he currently 
experiences neck and upper-back pain as the result of his 
military service, and although lay evidence may be acceptable 
evidence of symptomatology when within the purview of lay 
persons (Jandreau, 492 F.3d at 1376-77), lay statements as to 
etiology do not constitute competent medical evidence that 
can be accepted by the Board.  See Espiritu, 2 Vet. App. at 
494-95.  Competent medical evidence means evidence provided 
by a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a)(1).  

As there is no competent, credible evidence linking any 
current neck or upper-back disability to the Veteran's active 
duty service, the preponderance of the evidence is against 
the claim and the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A.§ 5107(b); Gilbert, 1 Vet. App. 
at 55-57.  The claim of entitlement to service connection for 
a neck disability must be denied.

Left and right knee disabilities

As the criteria for entitlement to service connection for 
knee disabilities are not met, based upon evidence that the 
Veteran did not experience knee pain during service and does 
not have a current diagnosis of any knee disability, the 
claim for service connection must be denied.

The Veteran's service treatment records reflect that he was 
evaluated as normal at time of enlistment in November 1973.  
The records reflect that the Veteran was seen multiple times 
in service for various health complaints, but do not show 
that he ever complained of, or was treated for, knee pain.  A 
January 1977 summary of physical examination for special duty 
states that he had no contraindications.

The Veteran contended in an August 2005 statement that, while 
in service, he injured both of his knees during training 
exercises between June and September 1974 by exercising on 
pavement, mountain climbing, performing thrusts and squats, 
and marching and running long distances.  He reported 
aggravating these knee injuries throughout the remainder of 
his service and specifically noted twisting his right knee 
multiple times, including when "another marine threw down 
his backpack and hit [his] right knee."  The Veteran stated 
that these injuries were not treated and, after the last 
injury, he was given an ice pack and told to "get back to 
duty."  The Veteran further stated that, as a result of 
these injuries, he now experiences pain and weakness in both 
knees when climbing stairs, standing, and while sitting.  
However, post-service medical records do not reveal any 
complaints of, or treatment for, knee disabilities.  

Given the frequency with which the Veteran was seen for 
health complaints during service, the Board finds it 
inherently incredible that he did not seek treatment for such 
allegedly repeated and painful knee injuries.  Although VA 
cannot ignore a Veteran's testimony, personal interest may 
affect credibility of the evidence.  Cartwright, 2 Vet. App. 
at 25.  It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  Wood, 1 
Vet. App. at 192-93.  Further, the Veteran has contended that 
he presently experiences severe, physically-limiting, pain in 
his bilateral knees, but post-service treatment records are 
similarly silent for any complaints of, or treatment for, any 
such disability.

Although the Veteran has contended that he currently 
experiences knee pain as the result of his military service, 
and lay evidence may be acceptable evidence of symptomatology 
when within the purview of lay persons (Jandreau, 492 F.3d at 
1376-77), lay statements as to etiology do not constitute 
competent medical evidence that can be accepted by the Board.  
See Espiritu, 2 Vet. App. at 494-95.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  
Further, in the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

As there is no competent, credible evidence linking any 
current knee disabilities to the Veteran's active duty 
service, the preponderance of the evidence is against the 
claims and the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A.§ 5107(b); Gilbert, 1 Vet. App. 
at 55-57.  The claims of entitlement to service connection 
for a left knee disability and for a right knee disability 
must be denied.

Heart disability

As the criteria for entitlement to service connection for a 
heart disability are not met, based upon evidence that the 
Veteran does not have a currently diagnosed heart disability, 
the claim for service connection must be denied.

The Veteran's service treatment records reflect that he was 
evaluated as normal at time of enlistment in November 1973.  
An August 1976 treatment record shows that the Veteran was 
seen for complaints of chest pain.  Cardiac testing was 
normal and the Veteran was diagnosed with costochondritis 
(per Wallin v. West, No. 97-1023, slip op. at 2 (U.S. Vet. 
App. Oct. 16, 1998), costal chondritis is an inflammation of 
the cartilage pertaining to a rib or ribs).  A January 1977 
summary of physical examination for special duty states that 
he had no contraindications.

Post-service medical records show that the Veteran received 
an EKG in July 1994, which was normal.  He was diagnosed with 
hypertension in March 1998.  He reported to the New Mexico 
Department of Corrections sick call for chest pain, 
experienced for three (3) days, in January 2002 and an EKG 
revealed sinus bradycardia (per Pritchett v. Derwinski, 2 
Vet. App. 116, 117 (1992), bradycardia is a slow heartbeat).  
As a result of the noted bradycardia, the Veteran received 
additional cardiac testing - his sinus rhythm subsequently 
was observed to be normal and a chest x-ray revealed a normal 
cardiovascular silhouette.  A physician noted uncontrolled 
hypertension, but the treatment record reflects that health 
care staff were unable to diagnose or treat any underlying 
cardiac problem.

Although, read broadly for purposes of nexus, the physician's 
note that the Veteran experienced uncontrolled hypertension 
could be construed as diagnosing hypertension as the cause of 
chest pain, the Board notes that the Veteran withdrew a claim 
of entitlement to service connection for hypertension in a 
November 2006 statement, prior to the filing of his 
substantive appeal.  As such, the claim of entitlement to 
service connection for hypertension was not appealed and is 
not before the Board.

Although the Veteran's medical records clearly indicate that 
he has experienced chest pain, they do not show any currently 
diagnosed cardiac condition.  Pain alone does not, in and of 
itself, constitute a disability for which service connection 
may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999), appeal dismissed in part, and vacated and 
remanded in part sub nom. Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 
31-32 (1998).  While the Veteran complains of, and has been 
treated for, chest pain, Congress has specifically limited 
entitlement to service-connected benefits to cases where 
there is a current disability.  As such, in the absence of 
proof of a present disability, there can be no valid claim.  
Brammer, 3 Vet. App. at 225.  Accordingly, service connection 
for a heart disability must be denied.

Bilateral hearing loss

As the criteria for entitlement to service connection for a 
bilateral hearing loss are not met, based upon evidence that 
the Veteran did not experience hearing loss during service 
and does not have a current diagnosis of bilateral hearing 
loss, the claim for service connection must be denied.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).

The Veteran's service treatment records reflect that he was 
evaluated, to include a hearing test, at time of enlistment 
in November 1973 and was noted to be in normal healthy 
condition.  The records reflect that the Veteran was seen 
multiple times in service for various health complaints, but 
do not show that he ever complained of, or was treated for, 
hearing loss.  A June 1974 treatment note shows that the 
Veteran was fitted for protective ear plugs - his left and 
right ear plug size was large.  A January 1977 summary of 
physical examination for special duty states that he had no 
contraindications.

The Veteran contended in an August 2005 statement that, while 
in service, he received a "swine flu" shot and, as a 
result, became very ill, experienced a high fever, and for 
"the first time [] realized [his] hearing was lessening."  
The Board notes that his service vaccination report shows flu 
vaccinations in September and November 1976.  Although he was 
seen for a cold in August 1974 and for a runny nose and 
light-headedness in April 1976, he did not complain of, or 
receive treatment for, illness after either flu vaccination.  
The Veteran also reported being exposed to "hazardous noise 
levels" from automatic weapons fire, generators, and truck 
engines.  He states that he believes he experiences hearing 
loss as the result of the vaccination and in-service noise 
exposure, but post-service medical records also do not reveal 
any complaints of, or treatment for, bilateral hearing loss.  

The record indicates that the Veteran received ear protection 
while in service and that he has not, at any time, sought 
treatment for hearing loss.  Although VA cannot ignore a 
Veteran's testimony, personal interest may affect credibility 
of the evidence.  Cartwright, 2 Vet. App. at 25.  Further, 
lay statements as to etiology do not constitute competent 
medical evidence that can be accepted by the Board.  See 
Espiritu, 2 Vet. App. at 494-95.  It is the responsibility of 
the Board to assess the credibility and weight to be given 
the evidence.  Wood, 1 Vet. App. at 192-93.  

Although statements from the Veteran have been considered, 
and lay persons are competent to testify about 
symptomatology, the Board finds his accounts of in-service 
hearing loss not credible due to the following 
inconsistencies: he reported being "very sick" and 
experiencing hearing loss after receiving a flu vaccination, 
but, although he was seen multiple times in service 
(including for cold symptoms), he did not report for 
treatment of any such complaints following either documented 
flu vaccination; although he reported being exposed to 
various service-related noises, he has not alleged any 
specific audiological trauma and the record indicates that he 
was issued hearing protection. 

Further, lay statements as to etiology do not constitute 
competent medical evidence that can be accepted by the Board.  
See Espiritu, 2 Vet. App. at 494-95.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  

As there is no persuasive, competent evidence linking any 
current hearing loss to the Veteran's active duty service, 
the preponderance of the evidence is against the claims and 
the doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A.§ 5107(b); Gilbert, 1 Vet. App. at 55-57.  The 
claim of entitlement to service connection for bilateral 
hearing loss must be denied.


ORDER

Service connection for a mid-back disability is denied.

Service connection for a low back disability is denied.

Service connection for a neck disability is denied.

Service connection for a left knee disability is denied.

Service connection for a right knee disability is denied.

Service connection for a heart disability is denied.

Service connection for bilateral hearing loss is denied.



	(CONTINUED ON NEXT PAGE)


REMAND

The Board's review of the claims file reveals that additional 
RO action on the claim of entitlement to service connection 
for a right little finger disability on appeal is warranted.

The Veteran has filed a claim of entitlement to service 
connection for chronic a right little finger disability and, 
under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009).  He has 
submitted statements alleging that he experiences current 
pain in his right little finger and has experienced 
continuity of that pain since service.  Lay evidence is 
acceptable to prove symptomatology over a period of time when 
such symptomatology is within the purview of, or may be 
readily recognized by lay persons.  Jandreau, 492 F.3d at 
1376-77.  Further, his service treatment records reflect that 
he was seen in February 1977 for an injury to that finger.  
An x-ray was taken and no fracture was found, but the injury 
was treated with a splint.

Under VA's duty to assist, a medical examination or medical 
opinion is considered necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent medical evidence of a currently diagnosed 
disability or persistent or recurrent symptoms of a 
disability; (2) establishes that a veteran suffered an event, 
injury, or disease in service; and (3) indicates that the 
claimed disability or symptoms may be associated with an 
established event, injury or disease in service or with 
another service-connected disability. 38 C.F.R. § 3.159(c)(4) 
(2008); See Charles v. Principi, 16 Vet. App. 370 (2002) 
(Observing that under 38 U.S.C.A. § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

As the Veteran has reported persistent or recurrent symptoms 
of a right little finger disability since service, and 
experienced documented injury to his right little finger in 
service, the Board finds that a medical examination is 
warranted.

The record reflects that the Veteran was incarcerated and 
unable to attend prior VA examinations due to lack of 
approval for travel from the correctional facility physician.  
See State of New Mexico grievance decision of April 2006.  
The Board finds that, due to the Veteran's incarceration and 
inability to secure approval for transportation to an 
examination, his failure to attend the scheduled VA 
compensation examinations was supported by good cause.  
Engelke v. Gober, 10 Vet. App. 96, 399 (1997) (stating that 
"when a claimant fails to appear for a scheduled 
reexamination pursuant to a claim for an increased rating, 38 
C.F.R. § 3.655(b) mandates that the claim be denied, unless 
the appellant has good cause for [] failure to appear.").  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has long held that incarcerated 
veterans are entitled to the same care and consideration 
given to their fellow veterans.  See Bolton v. Brown, 8 Vet. 
App. 185, 191 (quoting Wood v. Derwinski, 1 Vet. App.190 
(1991)).  Further, the Court has cautioned "those who 
adjudicate claims of incarcerated Veterans to be certain they 
tailor their assistance to the peculiar circumstances of 
confinement." Id.

The record does not reflect that the RO, after being notified 
of said incarceration and the Veteran's lack of transport, 
took any measures to facilitate examination of the Veteran at 
the correctional institution, or, in the alternative, to have 
the Veteran examined by a physician of the correctional 
facility.  Further, the Veteran wrote to VA in April 2007 
requesting to be rescheduled for an examination and stating 
that he would be available for an examination after May 2007.  
The record indicates that the Veteran continues to reside at 
a correctional facility, but does not indicate that the RO 
took any steps to determine whether or not his availability 
for transport changed after May 2007.  As such, the RO/AMC 
must take appropriate steps to afford the Veteran an 
examination.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will ascertain if the 
Veteran remains incarcerated and if so, 
the likely duration of the  
incarceration:

a.  If the Veteran is no longer 
imprisoned, the RO/AMC will schedule 
him for a VA examination at an 
appropriate facility.  

b.  If the Veteran remains 
incarcerated, the RO/AMC will 
determine whether or not he is 
available for transport for a VA 
examination.
 
c.  In either event, the RO/AMC will 
afford the Veteran an additional 
opportunity to submit any 
information that is not evidenced by 
the current record, to include any 
additional VA or other medical 
treatment.  The RO/AMC must then 
obtain these records and associate 
them with the claims folder.  If VA 
is unsuccessful in obtaining any 
medical records identified by the 
Veteran, it must inform him and 
provide him an opportunity to submit 
copies of the outstanding medical 
records.

2.  The RO/AMC must then review the 
claims file, ensure that all of the 
foregoing development actions have been 
conducted and completed in full, and 
schedule the Veteran for a VA 
examination.  If the Veteran remains 
incarcerated, the RO/AMC must, if he 
has transport approval, schedule an 
examination at an appropriate facility, 
or, if he can not be transported, take 
measures to attempt to facilitate 
examination of the Veteran at the 
correctional institution, or, in the 
alternative, to have the Veteran 
examined by a physician of the 
correctional facility.  The following 
considerations will govern the 
examination:

a.  The claims folder and a copy of 
this remand will be made available 
to the examiner for review in 
conjunction with the examination, 
and the examiner must specifically 
acknowledge receipt and review of 
these materials in any report 
generated.  

b.  The examiner must address 
whether the Veteran has any right 
little finger disability as the 
result of in-service injury.  After 
conducting any necessary clinical 
studies and appropriate interviews 
with the Veteran, all clinical 
findings should be reported in 
detail and correlated to a specific 
diagnosis.  The examiner should 
discuss any evidence of record which 
might bear on the etiology of any 
current disability - this evidence 
should include, but is not limited 
to, the Veteran's in-service 
treatment for a right little finger 
injury and his reports of continued 
symptomatology.

c.  In all conclusions, the examiner 
must identify and explain the 
medical basis or bases, with 
identification of the evidence of 
record and citation to any medical 
treatises or other evidence relied 
upon.  A rationale must be provided 
for any findings rendered.  If the 
examiner is unable to render an 
opinion without resort to 
speculation, he or she should 
explain why and so state.  

3.  After the above has been completed, 
the RO/AMC must review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If any report does not include adequate 
responses to the specific opinions 
requested, the report must be returned to 
the providing physician for corrective 
action.  See 38 C.F.R. § 4.2 (2009) (If 
the findings on an examination report are 
incomplete, it is incumbent upon the 
rating board to return the report as 
inadequate for evaluation purposes.).  

4.  Thereafter, the RO/AMC must consider 
all of the evidence of record and 
readjudicate the Veteran's claim.  If the 
benefit sought remains denied, the 
Veteran must be issued an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is his responsibility 
to report for any examinations and to cooperate in the 
development of the claim.  The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2009).   In 
the event that the Veteran does not report for any scheduled 
examination, documentation should be obtained which shows 
that notice scheduling the examination was sent to the last 
known address.   It should also be indicated whether any sent 
notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issues.  The RO and the 
Veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


